NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                MAURICE GRAYTON,
                 Claimant-Appellant,

                           v.

              ROBERT A. MCDONALD,
            Secretary of Veterans Affairs,
                 Respondent-Appellee.
                ______________________

                      2014-7105
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-1891, Judge Robert N. Davis.
                ______________________

               Decided: January 9, 2015
                ______________________

   MAURICE GRAYTON, Chula Vista, California, pro se.

    ALEXANDER O. CANIZARES, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were JOYCE R. BRANDA,
Acting Assistant Attorney General, ROBERT E.
KIRSCHMAN, JR., Director, and CLAUDIA BURKE, Assistant
Director.
                ______________________
2                                     GRAYTON   v. MCDONALD



    Before LOURIE, MOORE, and CHEN, Circuit Judges.
PER CURIAM.
    Maurice Grayton appeals from the judgment of the
United States Court of Appeals for Veterans Claims
(Veterans Court) affirming the determination of the
Board of Veterans Appeals (Board) that it was not rea-
sonably feasible for Mr. Grayton to achieve a vocational
goal for purposes of entitlement to vocational rehabilita-
tion and training under Chapter 31 of Title 38 of the
United States Code. Grayton v. Gibson, No. 13-1891,
2014 WL 2719673 (Vet. App. June 17, 2014) (Veterans
Court Decision). We affirm in part and dismiss in part.
                       BACKGROUND
     Mr. Grayton served on active duty in the United
States Marine Corps from 1982 until 1993. In June 2006,
Mr. Grayton filed an application with the Department of
Veterans Affairs (VA) for vocational rehabilitation bene-
fits pursuant to Chapter 31 of Title 38 of the United
States Code. At that time, Mr. Grayton had a service-
connected disability rating of 80 percent, a total disability
rating based on individual unemployability, and had not
been employed since 2002. He was also attending school
to achieve his bachelor’s degree.
    That month, Mr. Grayton attended a VA vocational
rehabilitation orientation and underwent various counsel-
ing sessions and assessments. In January 2007, the VA
Regional Office determined that Mr. Grayton had a
serious employment handicap. Mr. Grayton agreed to
participate in an Individualized Extended Evaluation
Plan which provided books and equipment for use in
completing school assignments.
    Later that year, Mr. Grayton reported difficulty in ob-
taining employment. He indicated that he felt that he
needed an advanced degree to obtain employment. After
additional assessments and other guidance sessions, the
GRAYTON   v. MCDONALD                                       3



VA notified Mr. Grayton that it determined that it was
not feasible for him to return to work, that he had not
overcome his unemployability, and that a vocational goal
was not feasible. The VA then ceased his vocational
rehabilitation services.
    The Board denied Mr. Grayton’s appeal seeking to es-
tablish that achievement of a vocational goal was reason-
ably feasible. Mr. Grayton timely appealed that decision
to the Veterans Court. The Veterans Court construed Mr.
Grayton’s appeal brief as arguing that the Board misap-
plied the regulations pertaining to vocational rehabilita-
tion benefits and failed to provide an adequate statement
of reasons or bases for its decision. Veterans Court Deci-
sion at *1. The Veterans Court affirmed, additionally
finding that, to the extent Mr. Grayton alleged a violation
of 42 U.S.C. § 1983, the court lacked jurisdiction over such
an action. Id. at *3. Mr. Grayton appeals.
                        DISCUSSION
      Our jurisdiction to review decisions of the Veterans
Court is limited by statute. We have jurisdiction to
review a decision of the Veterans Court “with respect to
the validity of a decision of the Court on a rule of law or of
any statute or regulation . . . or any interpretation thereof
. . . that was relied on by the [Veterans Court] in making
the decision.” 38 U.S.C. § 7292(a) (2012). Except where
an appeal raises a constitutional issue, we lack jurisdic-
tion to review a “challenge to a factual determination” or
a “challenge to a law or regulation as applied to the facts
of a particular case.” Id. § 7292(d)(2).
    We find that the Veterans Court properly dismissed
Mr. Grayton’s claim under 42 U.S.C. § 1983. The Veter-
ans Court’s jurisdiction to hear appeals is governed by 38
U.S.C. § 7252, which strictly limits the Veterans Court’s
jurisdiction to the review of decisions by the Board.
Jurisdiction over § 1983 claims lies with district courts,
not the Veterans Court. See 28 U.S.C. § 1343; Clemmons
4                                    GRAYTON   v. MCDONALD



v. United States, 283 F. App’x 786, 787 (Fed. Cir. 2008).
The Veterans Court therefore correctly concluded that an
action under § 1983 is a civil action over which it lacks
jurisdiction.
    We lack jurisdiction to decide the remaining issues
raised by Mr. Grayton on appeal. Mr. Grayton challenges
the Veterans Court decision on the basis of his claims
under the Federal Tort Claims Act for intentional inflic-
tion of emotional distress and his claims under the 6th
and 14th Amendments. Appellant’s Informal Br. at 1.
However, Mr. Grayton did not raise these claims in his
appeal to the Veterans Court and the Veterans Court did
not address them. We lack jurisdiction to consider claims
neither addressed by the Veterans Court nor raised by a
party to the Veterans Court. Belcher v. West, 214 F.3d
1335, 1337 (Fed. Cir. 2000) (citing Smith v. West, 214 F.3d
1331, 1334 (Fed. Cir. 2000)).
    We likewise lack jurisdiction over Mr. Grayton’s final
claims concerning breach of the Individual Extended
Evaluation Plan or contract. Although Mr. Grayton used
the terms “agreement” and “contract” in his appeal to the
Veterans Court, J.A. 60, the Veterans Court construed his
claims as alleging that the Board erred by misapplying
the regulations to his case or by failing to provide an
adequate statement of reasons or bases for its decision.
We lack jurisdiction to review the Veterans Court decision
under either interpretation. 38 U.S.C. § 7292(d)(2); Cook
v. Principi, 353 F.3d 937, 940 (Fed. Cir. 2003) (concluding
that the Federal Circuit lacks jurisdiction to review the
Veterans Court’s determination that the Board provided
adequate reasons or bases for its decision).
                       CONCLUSION
    Because the Veterans Court properly dismissed Mr.
Grayton’s 42 U.S.C. § 1983 claim and Mr. Grayton raises
no other argument or issue over which we have jurisdic-
tion, we affirm in part and dismiss in part.
GRAYTON   v. MCDONALD                          5



      AFFIRMED IN PART AND DISMISSED IN PART
                        COSTS
   No costs.